                                                          HONORABLE RICHARD A. JONES
1
2
3
4
5
6
                             UNITED STATES DISTRICT COURT
7                           WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
8
     HOUSTON BYRD,
9
                   Plaintiff,
10                                                      Case No. 2:18-cv-00479 RAJ
            v.
11                                                      ORDER
     HON. JUDGE A. HARPER, et al.,
12
                   Defendants.
13
14
                                      I.    INTRODUCTION
15
            This matter is before the Court on Plaintiff’s Motion for Default Judgment. Dkt. #
16
     17. The Court hereby DENIES Plaintiff’s Motion.
17
                                           II. DISCUSSION
18
            On June 18, 2019, the Court dismissed Plaintiff’s complaint sua sponte under 28
19
     U.S.C. § 1915(d) and denied as moot Plaintiff’s motion for default judgment. Dkt. # 13.
20
     On June 28, 2019, Plaintiff filed another motion for default judgment. Dkt. # 14. The
21
     Court construed Plaintiff’s motion as one for reconsideration and denied the motion on
22
     August 14, 2019. Dkt. # 15. On August 16, 2019, judgment was entered. Dkt. # 16. On
23
     August 22, 2019, Plaintiff filed the instant motion for default judgment, calling this Court’s
24
     August 14th order “immaterial and prejudicial.” Dkt. # 17 at 1.
25
            Plaintiff alleged that a King County judge committed perjury and other acts of
26
     judicial misconduct in a state court case involving Plaintiff. The Complaint, however,
27
28   ORDER – 1
1    failed to put forth any facts supporting Plaintiff’s allegations and instead quoted numerous
2    statutes and cases concerning fraud on the court. Dkt. # 5 at 9-10. As the Court noted in
3    its prior Order and reiterated here, it is settled that “[j]udges are immune from suit arising
4    out of their judicial acts, without regard to the motives with which their judicial acts are
5    performed, and notwithstanding such acts may have been performed in excess of
6    jurisdiction, provided there was not a clear absence of all jurisdiction over the subject
7    matter.” Sires v. Cole, 320 F.2d 877, 879 (9th Cir. 1963); see also Stump v. Sparkman, 435
8    U.S. 349, 356–57 (1978) (explaining that a judge will not be deprived of immunity because
9    the action he took was in error, was done maliciously, or was in excess of his authority).
10             This action remains dismissed pursuant to 28 U.S.C. § 1915(e).
11                                      III. CONCLUSION
12             For the reasons stated above, the Court DENIES Plaintiff’s motion. Dkt. # 17. The
13   Court CERTIFIES pursuant to 28 U.S.C.§ 1915(a)(3) that an appeal from this decision
14   could not be taken in good faith. Furthermore, to prevent further waste of this Court’s
15   limited resources, the Clerk is instructed not to accept or file any further documents in this
16   action.
17
               DATED this 23rd day of August, 2019.
18
19
20
21
                                                       A
22                                                     The Honorable Richard A. Jones
                                                       United States District Judge
23
24
25
26
27
28   ORDER – 2
